UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6581


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

             v.

CORNELL M. TAYLOR,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (5:06-HC-02196-br)


Submitted:    February 19, 2009             Decided:   February 23, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas R. Wilson, GREENE & WILSON, P.A., New Bern, North
Carolina, for Appellant. George E.B. Holding, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, David
T. Huband, Special Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cornell M. Taylor appeals from the district court’s

order finding that he had violated the terms of his conditional

release    and     recommitting      him    pursuant      to    18    U.S.C.      § 4246

(2006).        On appeal, Taylor contends that the court erred in

revoking his conditional release because there was insufficient

evidence of Taylor’s risk to person or property in the community

and the court failed to make factual findings on the statutory

elements of conditional release.               Finding no error, we affirm.

               To be permitted to remain on conditional release in

the   community      after    a    civil       commitment,      Taylor     must     have

recovered from his mental disease or defect to such extent that

his release would no longer create a substantial risk of bodily

injury    to    another    person    or    serious       damage      to   property    of

another.       See 18 U.S.C. § 4246(e).           A district court’s denial of

release under 18 U.S.C. § 4246(d) is a factual determination

that will not be overturned unless it is clearly erroneous.                          See

United    States    v.    Woods,    995    F.2d   894,    896     (9th    Cir.    1993);

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).                            “A

finding is ‘clearly erroneous’ when although there is evidence

to support it, the reviewing court on the entire evidence is

left with the definite and firm conviction that a mistake has

been committed.”          United States v. Dugger, 485 F.3d 236, 239

(4th Cir. 2007).

                                           2
             We conclude that the district court did not clearly

err in revoking Taylor’s conditional release.                      Taylor admitted

violating the terms of his release on two occasions when he left

his   living    facility,        consumed       alcohol,   and    returned       to    the

facility.      After consumption, Taylor was not immediately able to

take his prescribed medications.                 Following the second incident,

Taylor    stated    that    he    could     not    cope    with    the       conditional

release plan.

             The   district        court    shall     remand       a    conditionally

released person to a suitable facility if it finds that (1) the

person has “fail[ed] to comply with the prescribed regimen of

medical, psychiatric, or psychological care or treatment;” and

(2)   that   in    light    of    the    person’s     failure,         “his    continued

release   would    create    a     substantial      risk   of     bodily      injury    to

another person or serious damage to property of another.”                               18

U.S.C.    § 4246(f).       The     court    previously      found       by    clear    and

convincing      evidence     that       without      commitment,         there    is    a

substantial risk of bodily injury.                  Use of alcohol and failure

to take prescribed medications are “major factors in determining

potential dangerousness.”            United States v. Ecker, 30 F.3d 966,

970 (8th Cir. 1994).

             Taylor also argues that the district court erred by

failing to place facts related to his violations on the record

or in the order revoking his conditional release.                        However, the

                                            3
full record before the court supported the court’s findings.

Further, the motions and letters regarding Taylor’s conduct were

served on counsel and received and submitted to the court prior

to sentencing.   We therefore conclude that the district court’s

findings are sufficient and it did not clearly err in revoking

Taylor’s conditional release.

          Accordingly,   we   affirm   the   district   court’s   order

revoking conditional release.      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              AFFIRMED




                                  4